Citation Nr: 1450585	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to non-service-connected pension, and for entitlement to service connection for a psychiatric disability, to include PTSD, anxiety, and depression.  

August 2014, the Veteran's representative submitted additional evidence that had not been reviewed by the agency of original jurisdiction (AOJ), accompanied by a waiver of such review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file includes a September 2011 Social Security Administration (SSA) inquiry indicating that the Veteran was in receipt of disability benefits.  SSA records have not been associated with the claims file/e-folder; however, he United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The SSA decision and medical records have not yet been associated with the claims file and may be relevant.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no showing of an acquired psychiatric disability in the service treatment records.  Psychiatric evaluation at separation from service was negative for any abnormality.  The Veteran filed claims for compensation in 1994 and 2002, but made no mention of psychiatric disability.  It would seem likely that if he had psychiatric disability that was related to service, he would have mentioned this when filing his earlier compensation claims and this undermines any claim by him that psychiatric disability began in service and continued to present.  

Types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

In this case, the Veteran has submitted statements from his ex-wife, childhood friend, and sister, who attested to their observations that the Veteran's personality had changed while he was in the service, and that when he returned he exhibited angry outbursts, suspicion, and nightmares.  The Veteran is currently diagnosed with depressive disorder with psychotic features.  See May 2013 VA medical record.  As such, the Board finds that the criteria has been met for a VA examination to determine whether any current psychiatric disability that is related to service.  

The claim for a non-service-connected pension is inextricably intertwined with that of service connection and must be remanded at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of any disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's psychiatric disorder(s) was caused by or is etiologically related to any incident of active duty.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Readjudicate the claims on appeal, to include the claim for entitlement to non-service-connected pension.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



